


Exhibit 10.2






AMENDMENT NO. 1
to
CREDIT AGREEMENT
THIS AMENDMENT NO. 1 (“Amendment”) is made as of April 6, 2012 by and among
Puget Energy, Inc. (“Borrower”), the Lenders party hereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).
WHEREAS, Borrower, Lenders and Administrative Agent are parties to that certain
Credit Agreement, dated as of February 10, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement;
WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Amendment.
1.Amendments to Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the Credit Agreement is
hereby amended as follows:
(a)    The definition of “Existing Indebtedness” appearing in Section 1.01 of
the Credit Agreement is hereby amended to insert the phrase “(i) under this
Agreement or (ii)” immediately preceding the phrase “that is outstanding on the
Effective Date” appearing therein.
(b)    The proviso appearing in clause (vi) of the definition of “Permitted
Refinancing Indebtedness” appearing in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows: “provided,
however, that the foregoing requirements shall not apply to pricing terms in
respect of any Indebtedness being so refinanced so long as such pricing is
consistent with then prevailing market pricing”.
(c)    Clause (u) of Section 6.01 of the Credit Agreement is amended to insert
the phrase “or to refinance Permitted Refinancing Indebtedness that was secured
by such Liens” at the end thereof.


2.Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that the Administrative Agent shall have received
counterparts of this Amendment duly executed by the Borrower, the Required
Lenders and the Administrative Agent.
3.Representations and Warranties of the Borrower. The Borrower hereby represents
and




--------------------------------------------------------------------------------




warrants as follows:
(a)This Amendment and the Credit Agreement, as amended hereby, constitute legal,
valid and binding obligations of the Borrower
(b)and are enforceable against the Borrower in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(c)As of the date hereof and giving effect to the terms of this Amendment, (i)
no Default shall have occurred and be continuing and (ii) the representations
and warranties of the Borrower set forth in the Credit Agreement, as amended
hereby, are true and correct as of the date hereof.
4.Reference to and Effect on the Credit Agreement.
(a)Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Financing Document shall mean and be a reference
to the Credit Agreement as amended hereby.
(b)Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.
5.Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
PUGET ENERGY, INC.,
as the Borrower
 
By: /s/ Donald E. Gaines
 
Name: Donald E. Gaines
 
Title: Vice President Finance and Treasurer
 
JPMORGAN CHASE BANK, N.A.,
as a Lender and as Administrative Agent
 
By: /s/ Helen D. Davis
 
Name: Helen D. Davis
 
Title: Vice President
 
THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
 
By: /s/ Andrew N. Taylor
 
Name: Andrew N. Taylor
 
Title: Vice President
 
The Bank of Nova Scotia,
 as a Lender
 
By: /s/ Brenda S. Insull
 
Name: Brenda S. Insull
 
Title: Authorized Signatory
 
Scotiabanc Inc.,
 as a Lender
 
By: /s/ J.F. Todd
 
Name: J.F. Todd
 
Title: Managing Director
 







--------------------------------------------------------------------------------




Barclays Bank PLC,
 as a Lender
 
By: /s/ Vanessa A. Kurbatskiy
 
Name: Vanessa A. Kurbatskiy
 
Title: Vice President
 
 
By: /s/ J.F. Todd
 
Name: J.F. Todd
 
Title: Managing Director
 
 
SunTrust Bank,
 as a Lender
 
By: /s/ ann Pirio
 
Name: ann Pirio
 
Title: Director
 


Union Bank, N.A.,
as a Lender
 
By: /s/ Jeffrey P. Fesenmaier
 
Name: Jeffrey P. Fesenmaier
 
Title: Vice President
 

Cobank, acb,
as a Lender


By: /s/ [Illegible]
Name: [Illegible]
Title: Vice President


export development canada,
as a Lender


By: /s/ Kevin Skilliter
Name: Kevin Skilliter
Title: Senior Asset Manager


By: /s/ Andrew Baechler
Name: Andrew Baechler
Title: Loan Portfolio Manager


keybank national association,
as a Lender


By: /s/ Keven D. Smith
Name: Keven D. Smith
Title: Senior Vice President




--------------------------------------------------------------------------------






us bank, national association,
as a Lender


By: /s/ Michael T. Sagges
Name: Michael T. Sagges
Title: Vice President


bank of america, n.a.,
as a Lender


By: /s/ James J. Teichman
Name: James J. Teichman
Title: Senior Vice President


wells fargo bank, n.a.,
as a Lender


By: /s/ Yann Blindert
Name: Yann Blindert
Title: Vice President


canadian imperial bank of commerce, New York Agency,
as a Lender


By: /s/ Robert Casey
Name: Robert Casey
Title: Authorized Signatory


By: /s/ Jonathan J. Kim
Name: Jonathan J. Kim
Title: Authorized Signatory


AssociateD Bank, n.a.,
as a Lender


By: /s/ Kristin A. Isleib
Name: Kristin A. Isleib
                         Title: Senior Vice President




